Exhibit 10.4

 

Summary of 2006 Bonuses and Incentive Awards for Named Executive Officers

 

2006 Bonuses for Executive Officers

On February 16, 2007, the Compensation Committee (the “Committee”) of the Board
of Trustees of the Company met and approved the 2006 bonuses for the Company’s
executive officers.  The Company’s executive officers participate in the Kite
Realty Group Trust Executive Bonus Plan, filed on August 20, 2004 as
Exhibit 10.27 to the Company’s Current Report on Form 8-K.  The Committee had
previously approved the establishment of benchmarks in June 2006 to determine
the 2006 bonuses for the Company’s executive officers, except Alvin E.
Kite, Jr., the Company’s Chairman, whose bonuses the Committee decided to
determine separately on an annual basis, as described in the Company’s Current
Report on Form 8-K filed on July 7, 2006.

Pursuant to the Kite Realty Group Trust Executive Bonus Plan, the Committee
approved the following bonuses for 2006: John A. Kite, the Company’s President
and Chief Executive Officer, received $248,400; Thomas K. McGowan, the Company’s
Executive Vice President and Chief Operating Officer, received $201,550; and
Daniel R. Sink, the Company’s Senior Vice President and Chief Financial Officer,
received $128,400.  Fifty percent of the bonuses are payable in cash and 50% are
payable in restricted common shares of the Company, which will vest ratably over
three years.

The Committee also approved a discretionary bonus for Alvin E. Kite, Jr. in the
amount of $150,000 payable in restricted common shares of the Company, which
will vest ratably over three years.

The number of restricted common shares to be received by each of the Company’s
executive officers will be calculated by dividing the dollar value of the
portion of their bonus that is payable in restricted common shares by the
closing price of the Company’s common shares on the New York Stock Exchange on
February 22, 2007.

Incentive Awards

The Committee also approved incentive awards to the Company’s executive officers
of restricted common shares of the Company equal to 50% of the restricted common
shares that were granted to each executive officer as part of their bonus for
2006.  The incentive awards were granted pursuant to the Kite Realty Group Trust
2004 Equity Incentive Plan.  The values for the incentive awards were determined
based on the Company’s and each executive’s performance during 2006.

The following incentive awards of restricted common shares of the Company were
approved: John A. Kite received $62,100; Thomas K. McGowan received $50,388;
Daniel R. Sink received $32,100, and Alvin E. Kite, Jr. received $75,000.  The
restricted common shares will vest ratably over three years.

The number of restricted common shares to be received by each of the Company’s
executive officers will be calculated by dividing the dollar value of the
incentive award by the closing price of the Company’s common shares on the New
York Stock Exchange on February 22, 2007.

 

 